Citation Nr: 0520587	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  97-06 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a knee disorder 
secondary to service-connected pes planus.

3.  Entitlement to service connection for a back disorder 
secondary to service-connected pes planus.

4.  Entitlement to service connection for an ankle disorder 
secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served an initial active duty for training 
(ACDUTRA) period from May 1961 to October 1961.  He served on 
active duty from October 1961 to August 1962 with additional 
service in the Texas Army National Guard until February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
and Huntington, West Virginia.  The veteran's case was 
remanded for additional development in January 2004.  It is 
again before the Board for appellate review.

The issue of entitlement to service connection for pes planus 
was before the Board in January 2004.  The veteran was 
granted service connection for pes planus by way of a rating 
decision dated in January 2005.  He was provided notice of 
the rating action in February 2005.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims file that the veteran 
has expressed any disagreement with the December 2004 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level is separate 
from prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction to address 
any downstream element associated with the now service-
connected pes planus.  

(The issue of entitlement to service connection for a knee 
disorder secondary to service-connected pes planus will be 
addressed in the remand portion of this decision.)


FINDINGS OF FACT

1.  The veteran has plantar fasciitis that is related to his 
military service.

2.  An ankle disorder has not been diagnosed.

3.  The veteran's service-connected pes planus makes worse 
the veteran's arthritis of the lumbar spine with disc disease 
at L5-S1.  


CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The veteran does not have an ankle disorder that is 
secondary to service-connected pes planus.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2004), Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

3.  The veteran's arthritis of the lumbar spine with disc 
disease at L5-S1 is aggravated by his service-connected pes 
planus.  38 C.F.R. §§ 3.102, 3.310 , Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was a member of the Texas Army National Guard 
(ARNG) from March 1961 to February 1965.  He served an 
initial period of active duty for training (ACDUTRA) from May 
1961 to October 1961.  He then served an additional period of 
active duty from October 1961 to August 1962.  The veteran 
also had two-week periods of ACDUTRA in 1963 and 1964.

The veteran service medical records (SMRs) show that he was 
evaluated in the podiatry clinic in June 1961.  He was found 
to have plantar fasciitis of the left foot with severe 
pronation of the left foot and tight calf muscles.  He was 
prescribed calf stretching exercises, warm soaks, 
longitudinal supports and Thomas heels.  The veteran was also 
placed on a permanent profile that prohibited prolonged 
marching and standing.  The SMRs contain a referral for a 
podiatry consultation in September 1961.  There is no actual 
report from the referral.  The referral noted that the 
veteran continued to complain of swelling and pain in the 
left foot for three months.  

The veteran submitted his claim for disability compensation 
benefits in December 1978.  At the time he indicated that he 
had been hospitalized at the VA medical center (VAMC) in 
Kerrville, TX, for his claimed conditions in 1978.  He also 
listed treatment from a private physician, J. Merrill, M.D., 
from 1972 to 1978.  The veteran sought service connection 
for, inter alia, swelling of the knees, swelling of the feet, 
and tender arches.

Dr. Merrill provided information in February 1979 that he had 
treated the veteran from June 1973 to December 1978.  He 
listed the veteran's complaints as chronic pain and 
discomfort in the dorsal and lumbar areas as well as flat 
feet with chronic foot pain.  Dr. Merrill noted the veteran's 
diagnoses as chronic dorsal and lumbar strain and myositis 
and bilateral xanthelasma.  

Associated with the claims file is a hospital summary from 
the Kerrville VAMC for a period of hospitalization during 
November and December 1978.  The veteran was treated for 
conditions unrelated to the issues on appeal.  

The veteran was afforded a VA examination in March 1979.  The 
results of an orthopedic examination noted that the veteran 
complained of sore feet after standing for 10-11 hours.  He 
reported that he wore special supportive shoes.  The examiner 
diagnosed flexible pes planus secondary to relaxed ligaments 
and congenital abnormality of the feet.  

The RO denied the veteran's claim in May 1979.  In 
particular, the RO determined that the veteran's plantar 
fasciitis was resolved.  A statement of the case issued in 
August 1979 added that there was no evidence of residuals of 
plantar fasciitis and that there was no evidence of swelling 
of the knees in service.

The veteran perfected an appeal of the denial of his claim in 
September 1979.  Unfortunately his claim was not forwarded to 
the Board for adjudication at that time.

The veteran submitted a statement in April 1996 ostensibly to 
reopen his claim for service connection for the issues 
involving pes planus, plantar fasciitis and his knees.  He 
also included a separate issue of service connection for a 
back condition.  

The veteran submitted a letter from a D. A. Cech, M.D., to P. 
Clauss, M.D., dated in November 1994.  The letter reported 
the results of a magnetic resonance image (MRI) scan of the 
veteran's cervical spine.  The veteran also submitted the 
results of a September 1995 MRI of the lumbar spine.  The MRI 
of the lumbar spine was interpreted to show a midline and 
slight right lateral protrusion of the L4-L5 intervertebral 
disc which extended to and caused slight compression on the 
anterior aspect of the thecal sac.

Associated with the claims folder are VA treatment records 
for the period from April to May 1996.  The records relate to 
treatment provided to the veteran for complaints of back pain 
and a stomach disorder.

The veteran submitted additional statements from private 
physicians in July 1996.  A statement from Dr. Merrill, dated 
in June 1996, noted that he had treated the veteran from 1972 
until sometime in 1983.  The treatment was for a variety of 
ailments to include chronic back pain.  He noted that the 
veteran also had flat feet and chronic foot pain.  Dr. 
Merrill said that his records were no longer available.  The 
veteran also submitted an undated statement from the office 
of B. Doak, D.O.  The statement reported that the veteran had 
been treated for complaints of back pain since May 1996.

In November 1996 the veteran submitted copies of treatment 
records from Dr. Clauss for the period from March 1995 to 
August 1996.  In a letter dated in August 1996, Dr. Clauss 
detailed the several conditions that were treated.  There was 
no reference to pes planus or plantar fasciitis.  The veteran 
was treated for severe degenerative lumbar disc disease.  

The veteran testified at a hearing at the RO in June 1997.  
The veteran asserted that he was seeking entitlement to 
service connection for pes planus and that his problems with 
his ankles and knees were secondary to his pes planus.  The 
veteran alleged that he had no problems with his feet prior 
to service.  The veteran testified that he was treated in 
1961 while on ACDUTRA for problems with his feet.  He said he 
also received treatment at summer camp in either 1964 or 
1965.  He said that he was treated by a podiatrist in the 
1960's and fitted with a pair of special shoes but there were 
no records to support this.  The veteran said that he sought 
treatment from VA in Dallas in the 1960's.  He said that his 
feet were x-rayed but he did not receive any treatment.  The 
veteran indicated that there was no objective evidence to 
show treatment after service from the 1960's until he saw 
Dr. Merrill in the 1970's.  

Associated with the claims folder is a December 1997 response 
from the Dallas VAMC which reported no records of treatment 
found for the veteran.

Also associated with the claims folder are VA treatment 
records for the period from April 1996 to January 1999.  The 
records contain a number of entries reflecting podiatry 
clinic visits and treatment for plantar fasciitis during 1997 
and 1998.  A December 1997 orthopedic clinic entry shows that 
the veteran was a barber and complained of chronic foot pain.  
He was diagnosed with plantar fasciitis.  A March 1998 
podiatry consultation noted that the veteran related a 
history of bilateral plantar fasciitis since service.  

The veteran testified at a videoconference hearing in 
November 1999.  The veteran's representative stated that the 
issues involved service connection for pes planus and plantar 
fasciitis on a direct basis and service connection for 
bilateral ankle and bilateral knee conditions and a back 
condition as secondary to the pes planus.  Accordingly, the 
testimony focused on the pes planus and plantar fasciitis.  
The veteran testified that he suffered trauma to his feet in 
service.  He said that he began to experience pain in his 
feet and went to sick call for treatment of the pain.  He 
said that his foot problems developed after a couple of weeks 
of training.  The veteran testified that he continued to have 
problems with his feet during his remaining time with the 
National Guard after he left active duty in August 1962.  He 
said that he was allowed to serve as a driver during his 
summer camp training to avoid having to walk.  The veteran 
stated that he had not received any treatment for his feet 
from 1962 to the early 1970's.  He said that Dr. Merrill had 
told him that his knee, ankle and back problems were the 
result of his pes planus.  

The veteran submitted additional evidence within 30 days of 
the hearing.  The evidence included VA outpatient treatment 
records dated from September to October 1999.  The records 
indicate that the veteran fractured his left heel in July 
1999.  He was treated for residuals of the fracture during 
this time period.  He was noted to have a history of flat 
feet and plantar fasciitis.  There was no opinion linking the 
veteran's plantar fasciitis to service.

The veteran submitted a copy of a medical article by E. Lauf, 
D.P.M.  The article related to foot problems, including pes 
planus and its origins, as acquired due to trauma or as a 
congenital condition.  

The veteran also submitted a lay statement from his sister.  
She said that she remembered the veteran going into the 
service at a young age and that his health appeared fine at 
the time.  Shortly after his discharge she began to take him 
to see a Dr. Griffith in the early 1960's for foot problems.  
She said that he had had to wear special shoes from that 
time.  

The veteran's case was remanded by the Board for additional 
development in April 2000.  In May 2000 the RO contacted the 
veteran and requested that he submit a statement or other 
corroborating evidence from Dr. Merrill regarding his alleged 
statement that the veteran's ankle, knee and back problems 
were caused by his pes planus.  The RO also notified the 
veteran that they would contact the Texas ARNG in order to 
obtain any available records pertaining to the veteran's 
service with the ARNG.

In July 2000 the veteran submitted a statement from Dr. 
Merrill that was dated in June 2000.  Dr. Merrill noted that 
he had treated the veteran for many years until the veteran 
moved away.  He noted that the veteran had pes planus and 
gradually increasing back pain at the time.  He opined that 
the veteran's pes planus contributed to the veteran's back 
pain.  

The veteran's records from the Texas ARNG were received in 
October 2000.  No additional medical records were provided.  
Duplicate copies of the veteran's entrance and separation 
physical examination reports were included.

Associated with the claims folder are additional VA treatment 
records for the period from September 1999 to February 2002.  
The records document a number of entries denoting treatment 
in the podiatry clinic for plantar fasciitis and a calcaneal 
spur.  

The Board notes that the veteran was afforded VA educational 
assistance beginning in 1968.  The assistance pertained to 
training as a barber/hairstylist and the claims folder is 
replete with documentation that the veteran had worked in 
this profession from the 1970's.

The Board issued a decision in July 2002 that denied the 
veteran's claims on appeal.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
A joint motion to vacate and remand the Board's decision was 
granted by way of a Court order dated in August 2003.

The Board contacted the veteran in October 2003 and informed 
him that he had 90 days to submit additional evidence or 
argument in support of his case.  The veteran responded in 
December 2003 by submitting a VA outpatient note dated in 
August 2003.  The note related to a podiatry clinic visit and 
reported that the veteran was seen for a complaint of 
bilateral heel pain, worse on the left.  He also had lower 
back pain that the examiner said contributed to the heel 
pain.  The assessment was plantar fasciitis and lumbar 
radiculopathy.

In keeping with the joint motion, the Board remanded the case 
for additional development in January 2004.  The RO was to 
obtain any pertinent treatment records and provide 
examinations to assess the veteran's claims for service 
connection.  As noted above, the issue of entitlement to 
service connection to pes planus was on appeal at the time of 
the remand.

The RO wrote to the veteran in April 2004.  The veteran was 
advised as to what evidence was needed to substantiate his 
claims for service connection on a secondary basis.  

The veteran submitted a statement in response in April 2004.  
He reported that he was in receipt of disability benefits 
from the Social Security Administration (SSA).  He said that 
the disabilities included spinal stenosis of the cervical 
spine with encroachment of the neural foramina, degenerative 
disc disease (DDD) of the cervical and lumbar spine, plantar 
fasciitis, acoustic neuroma with hearing loss and cataracts.

The veteran was afforded a VA orthopedic examination in 
September 2004.  The examiner noted that he had reviewed the 
claims file.  The veteran complained of pain in both feet.  
He said that he had had the pain since service.  He denied 
any real pain in his ankles but did have some pain in both 
knees.  He said that he had some giving way of both knees and 
occasional swelling, but no locking.  The veteran also 
complained of back pain with radicular symptoms of 
paresthesias and pain radiating down into his toes.  The 
examiner noted that the veteran was treated for severe 
plantar fasciitis while in the military and that mild pes 
planus was noted on his discharge physical examination.  The 
examiner opined that the veteran's pes planus did not exist 
prior to service and that it occurred while in the military.  
The examiner noted that the veteran had a full range of 
motion of the ankles.  X-rays of the ankles were negative.  
In regard to the back, the examiner noted that x-rays showed 
evidence of advanced osteoarthritis of the lumbar spine with 
DDD at L5-S1, spondylosis at L5-S1 and with 20 percent 
spondylolisthesis at L5-S1.  

The examiner opined that the veteran's pes planus occurred as 
a result of his military service.  He said the reason for his 
conclusion was that the veteran was treated for plantar 
fasciitis and the constant marching and walking could have 
aggravated the plantar fascia to the point that it was 
stretched and caused a flexible flat foot.  In regard to the 
veteran's back, the examiner stated that he did not believe 
that the spondylolysis, with spondylolisthesis, was caused by 
the flat feet.  He said that there was no evidence to even 
retain that concept.  The examiner noted the history of a 
herniated disc and said that he did not believe the veteran's 
flat feet would cause a herniated disc.  The examiner did 
state that there was some evidence to say that, from a soft 
tissue standpoint, the change of loading of the lumbar spine 
because of the flat feet could aggravate an existing 
condition.  He further stated that it could cause an increase 
in discomfort.  The examiner pointedly stated that the flat 
feet probably were not a direct cause of the veteran's back 
conditions.  

The RO granted service connection for pes planus by way of a 
rating decision dated in January 2005.  The RO also denied 
service connection for plantar fasciitis on a direct basis, 
and disabilities involving the knees, ankles, and back as 
secondary to service-connected pes planus.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  Further, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Plantar Fasciitis

The veteran's SMRs document treatment for plantar fasciitis.  
The VA treatment records associated with the claims file 
document continued treatment for the condition from the 
1990's to 2003.  The veteran has alleged that he has had 
continual symptoms of plantar fasciitis since service.

The September 2004 VA examination report also noted that the 
veteran was diagnosed with plantar fasciitis in service.  The 
examiner opined that the plantar fasciitis was aggravated by 
constant marching to the point that the plantar fascia were 
stretched and caused a flexible flat foot.  The March 1979 VA 
examiner diagnosed the veteran with relaxed ligament.  

The veteran was granted service connection for pes planus 
based on the September 2004 VA examination report.  The Board 
finds that the same opinion supports a grant of service 
connection for plantar fasciitis.

The Board notes that the RO most recently denied service 
connection for plantar fasciitis because it was not listed as 
a diagnosed condition at the time of the September 2004 VA 
examination.  However, the examiner's opinion directly links 
the veteran's plantar fasciitis in service to the development 
of pes planus, a disorder that is now service connected.  
Further, the veteran has continued to be treated for plantar 
fasciitis since service.  Although it appears that only one 
foot was noted in service medical records, the comments by 
the 2004 examiner, especially in the context of pes planus, 
causes the Board to find that service connection for 
bilateral plantar fasciitis is warranted.  When considering 
the evidence in the most favorable light to the veteran, it 
is reasonable to conclude that the veteran should be service 
connected for plantar fasciitis.  Accordingly, the veteran's 
claim for service connection for plantar fasciitis is 
granted.

Back Disorder

The record contains evidence that the veteran has DDD of the 
lumbar spine, osteoarthritis, spondylolysis, and 
spondylolisthesis.  He has been treated on numerous 
occasions, by private and VA physicians, for complaints of 
back pain.  

Dr. Merrill has opined that the veteran's now service-
connected pes planus contributed to the veteran's back pain.  
The September 2004 VA examiner concluded that the veteran's 
service-connected pes planus did not cause the veteran's 
several back condition directly.  However, the examiner 
opined that the veteran's service-connected pes planus did 
cause an increase in the veteran's "discomfort."  

In considering the evidence, the Board finds that there is no 
basis to conclude that the veteran's back disorder warrants 
service on a secondary causation basis under 38 C.F.R. 
§ 3.310, as it is not directly caused by the pes planus.  
However, the Board further finds that there is evidence to 
support a grant of service connection for aggravation of the 
veteran's back disorder under the dictates of Allen, supra.  
That is, the veteran's service-connected pes planus does 
cause an increase in pain to his nonservice-connected back 
disabilities as noted by Dr. Merrill and the September 2004 
VA examiner.  Service connection is therefore warranted for 
arthritis of the lumbar spine with disc disease at L5-S1 to 
the extent that it is aggravated by pes planus.  Allen, 
supra.  

Ankles

The veteran maintains that he suffers from ankle pain that he 
believes is related to his service-connected pes planus.  The 
evidence of record does not establish that there is a current 
ankle disability.  The veteran was treated for ankle-related 
complaints in 1999 that were a residuals of his fractured 
left heel, an incident totally unrelated to his service-
connected pes planus.  The many VA treatment records do not 
reflect any diagnosis of a specific ankle disorder beyond the 
treatment for ankle pain in 1999.  

The private medical records, as well as statements from the 
veteran's private physicians, do not reflect a diagnosis of 
an ankle disorder.  

The September 2004 VA examination report noted that the 
veteran had a full range of motion of the ankles and that x-
rays of the ankles were normal.  Moreover, the examiner did 
not provide an opinion that the veteran's service-connected 
pes planus contributed to any complaints of ankle pain.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted, even on a secondary basis.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of an ankle disorder.  Therefore, the Board 
concludes that, without any current clinical evidence 
confirming the presence of an ankle disorder service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for an ankle disorder as secondary to 
service-connected pes planus.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection for an ankle 
disability in November 1996.  The necessary information to 
complete his application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his claim approximately four years 
prior to the enactment of the VCAA.  His claim was originally 
developed under statutes and regulations in effect at the 
time.  The initial unfavorable determination occurred in 
January 1997 when the veteran's claim for service connection 
was denied.  

The veteran perfected an appeal of that denial.  His case was 
before the Board in April 2000 when it was remanded for 
additional development.  The Board later issued a decision 
that denied entitlement to service connection in July 2002.

The veteran appealed the denial to the Court.  The veteran 
argued as to what evidence was of record, the impact of such 
evidence, and what additional development should be conducted 
by VA to support his claim.  The Court vacated the decision 
and remanded it to the Board in August 2003.

The Board remanded the veteran's case for additional 
development in January 2004.  The RO wrote to the veteran in 
April 2004.  He was given specific information as to what 
evidence was required to establish service connection for a 
disability on a secondary basis.  He was asked to identify 
sources of treatment so that evidence could be obtained.  He 
was informed that he would be afforded a VA examination.  He 
was also informed as to what evidence he was responsible for 
and what VA would do.  Finally, the veteran was asked to 
submit evidence that he had to support his claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the unfavorable decision of 
January 1997 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
April 2004 letter provided him with the notice necessary to 
substantiate his claim, and to identify outstanding evidence.  
The letter advised him of his duties and those of the RO, and 
advised him to submit his evidence to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the original denial of the 
veteran's claim was appealed to the Court where he submitted 
argument as to what evidence was of record and what evidence 
needed to be developed, with VA's assistance.  The case was 
remanded for additional development in January 2004.  The 
veteran was afforded a VA examination.  The veteran was then 
issued a SSOC that weighed the additional evidence in 
determining that it was not sufficient to establish 
entitlement to service connection for an ankle disorder as 
secondary to service-connected pes planus.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained and submitted by the veteran as well.  The veteran 
was afforded multiple VA examinations to specifically 
evaluate his claim.  His case was remanded in April 2000 and 
January 2004 to allow for further development of his case.  
The veteran testified at a hearing at the RO and at a 
videoconference hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for plantar fasciitis is 
granted.

Entitlement to service connection for an ankle disorder, 
secondary to service-connected pes planus, is denied.  

Entitlement to service connection for arthritis of the lumbar 
spine with disc disease at L5-S1 on the basis of aggravation 
by service-connected disability is granted.


REMAND

As noted above, the veteran was afforded a VA examination in 
September 2004.  The examiner noted that the veteran had a 
range of motion for each knee of 0 to 118 degrees.  There was 
no evidence of ligamentous instability.  X-rays of the knees 
were said to be normal and the examiner provided an 
assessment of normal knees.  However, the examiner went on to 
add that, as far as knee pain was concerned, it was as likely 
as not that the veteran's knee pain was occurring from his 
flat feet because of the change of loading.  The examiner 
said that it did not appear to be causing any structural 
damage, but more of a soft tissue aggravation.  The examiner 
did not further discuss the "soft tissue" damage involved.  

The Board notes that a normal range of motion for the knee is 
0 degrees extension and 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (2004).  The veteran was described 
as having a range of motion of 0 to 118 degrees at the time 
of his September 2004 examination.  However, no explanation 
for the apparent decrease in the range of motion was made in 
the examination report.  It is possible that the measured 
range of motion is normal for this veteran.  It is also 
possible that there is a decreased range of motion that could 
be related to an underlying disability, such as might have 
also caused the "soft tissue" problem noted by the 
examiner.  A new VA examination is required to address the 
issue.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The examiner who examined the 
veteran in September 2004 should be 
asked to provide further information 
regarding his report.  The examiner 
should be asked to identify whether 
the veteran's decrease in range of 
motion is directly attributable to 
his service-connected pes planus, or 
whether it is caused by another 
disability that is made worse by the 
veteran's pes planus.  Further, the 
examiner should be asked to clarify 
exactly what soft tissue disability 
has been made worse by the veteran's 
service-connected pes planus.  

If the same examiner is unavailable, 
or unable to provide the requested 
information, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner must 
review the claims file.  All 
necessary tests should be conducted 
that the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to identify 
any and all disorders that may be 
present in the veteran's knees.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any diagnosed 
knee disorder is caused or made 
worse by the veteran's service-
connected pes planus disorder.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


